FILED
                             NOT FOR PUBLICATION                             MAR 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MISAEL PERDOMO-MARTINEZ, a.k.a.                  No. 08-70964
Misael Perdomo,
                                                 Agency No. A095-657-372
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Misael Perdomo-Martinez, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for

withholding of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence factual findings, Wakkary v. Holder, 558 F.3d

1049, 1056 (9th Cir. 2009), and we deny in part and dismiss in part the petition for

review.

      Substantial evidence supports the agency’s determination that Perdomo-

Martinez did not establish a clear probability of persecution because the threats he

and his family received, and the death of his cousin, do not amount to persecution

on account of a protected ground. See Nahrvani v. Gonzales, 399 F.3d 1148, 1153

(9th Cir. 2005); Sangha v. INS, 103 F.3d 1482, 1486 (9th Cir. 1997). Substantial

evidence also supports the agency’s determination Perdomo-Martinez failed to

establish a clear probability of persecution in light of his family’s ability to live

unharmed in Guatemala City. See Hakeem v. INS, 273 F.3d 812, 816 (9th Cir.

2001). Perdomo-Martinez does not otherwise contend he has a future fear of

persecution. Accordingly, his claim for withholding of removal fails.

      We lack jurisdiction to review Perdomo-Martinez’s contention that the IJ did

not consider evidence of country conditions because he did not exhaust it before

the BIA. See Brezilien v. Holder, 569 F.3d 403, 412 (9th Cir. 2009) (no

jurisdiction to review due process claim where petitioner failed to exhaust the

claim).




                                            2                                      08-70964
      Perdomo-Martinez’s counsel is cautioned that her opening brief does not

meet this court’s standards. See generally Fed.R.App. P.28; 9th Cir. R.28-2.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                     08-70964